DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 08 March 2021.  Claims 1-9 and 11-14 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 4, 6. 9, and 11-13, as well as the cancellation of claim 10.

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: as detailed in the previous Office action, none of the prior art of record teaches or reasonably suggests a boron neutron capture therapy system as recited by previous claim 10 in combination with the recited 3D-printed shield components or method steps.  While the now-amended claims do not recite all the limitations of the intervening claims, the same reasoning still holds true.  None of the prior art of record teaches or reasonably suggests such a 3D-printed shield and means or steps for forming the shield, wherein the shield is used in conjunction with a BNCT radiotherapy system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791